In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-303 CR

____________________


KUYRON DEWAYNE ELMORE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 88510




MEMORANDUM OPINION
	Kuyron Dewayne Elmore was convicted and sentenced on an indictment for
possession of a controlled substance.  Elmore filed a notice of appeal on June 29, 2005. 
The trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court's certification has been provided to the Court of
Appeals by the district clerk.
	On July 8, 2005, we notified the parties that the appeal would be dismissed unless
an amended certification was filed within thirty days of the date of the notice and made a
part of the appellate record.  See Tex. R. App. P. 37.1.  The parties have not identified
any issues unrelated to the appellant's conviction and the record has not been supplemented
with an amended certification.  Because a certification that shows the defendant has the
right of appeal has not been made part of the record, the appeal must be dismissed.  See
Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
								         CHARLES KREGER
									          Justice

Opinion Delivered August 24, 2005
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.